DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner’s Amendment
Claims 5 and 7 were amended by Examiner’s Amendment in the Notice of allowance mailed February 3, 2022. The claims are listed below:
5. (Previously Amended) The pumping line arrangement according to claim 3
wherein the first pre-abatement module includes a fluorine removal agent.
7. (Previously Amended) The pumping line arrangement according to claim 3
wherein the second pre-abatement module includes a fluorinating agent.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  
Valve module in claims 1 and 2;
Pre-abatement module in claims 1-5, and 7;
First pre-abatement module in claim 4;
Second pre-abatement module in claim 4;
First primary abatement module in claims 10 and 11;
Second primary abatement module in claims 10 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
Valve module is interpreted as being a three-way valve, a pair of simple valves, or a two-way pipeline branch as taught in Paragraph 0052 and equivalents thereof; 
Pre-abatement module is interpreted as being fluorine removal agent such as calcium carbonate and/or silicon, as taught in Paragraphs 0019-0023; or a fluorinating agent such as a transitional metal fluoride (cobalt (III) fluoride; and/or   ferric fluoride), and/or potassium tetrafluorocobaltate as taught in Paragraphs 0024-32; and equivalents thereof; 
First pre-abatement module is interpreted as being fluorine removal agent such as calcium carbonate and/or silicon, as taught in Paragraph 0019-0023 and 0065-0074, and claims 5 and 6; and equivalents thereof; 
Second pre-abatement module is interpreted as being a fluorinating agent such as a transitional metal fluoride (cobalt (III) fluoride; and/or a ferric fluoride), and/or potassium tetrafluorocobaltate as taught in Paragraphs 0024-0032, 0075-0086, and claims 7 and 8; and equivalents thereof; 
First primary abatement module is interpreted as being a any of a plasma-based device (i.e. DC plasma), a flame-based device, or an oxidizer as taught in Paragraphs 0055 or 0066 and equivalents thereof; and
Second primary abatement module is interpreted as a wet scrubber as taught in Paragraph 0057 or 0076, and equivalents thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tabata et al, JP 2006-314869 A.
Tabata et al teaches:
Regarding claim 1, a pumping line arrangement, for use in a semiconductor fabrication assembly 10, 20, 30 and 40, comprising: a chamber connecting line L1, L2, L3, L21, L22 fluidly connectable to a process chamber 11, 21 forming part of a semiconductor fabrication tool within which at least two process steps (coating, etching or cleaning Paragraph 0002)) are performed; and a valve module V1, V2, V21, V22 fluidly connected to the chamber connecting line L1, L2, L3, L21, L22, the valve module V1, V2, V21, V22 splitting the chamber connecting line L1, L2, L3, L21, L22, L23 into 
Regarding claim 2, the pre-abatement module 17, 16, 18 is fluidly connected within the corresponding pumping line L3 immediately downstream of the valve module V1, V2, V21, V22.
Regarding claim10,  the vacuum pumping system comprises a first primary abatement module 16’ and a second primary abatement module 15 and the first pumping line L2, L21 is fluidly connected with the first primary abatement module 16’ which is configured to abate the first process flow (Paragraph 0022), and the second pumping line L3, L22 is fluidly connected with the second primary abatement module 15 which is configured to abate the second process flow (Paragraph 0024-0027), each of the primary abatement modules 16’, 15 being located downstream of the corresponding upstream pre-abatement module 13, 17, 16, and 18.  
Regarding claim 11, a plurality of pumping line arrangements (Figure 4), 
Regarding claim 12, the first common pumping line L2, L22 is in fluid connection with a first vacuum pumping arrangement 14 and the second common pumping line L3, L23 is in fluid connection with a second vacuum pumping arrangement (downstream of 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al, JP 2006-314869 A, in view of Tanaka et al, JP 2009-154091 A.
	Regarding claim 3, Tabata et al was discussed above and includes the second pumping line L3 includes fluidly connected therewithin a second pre-abatement module 17, 16, 18 configured to remove one or more incompatible process step exhaust constituents from the first process flow (Paragraph 0027-0028).  
Tabata et al differs from the present invention in that Tabata et al does not teach that the first pumping line includes fluidly connected therewithin a first pre-abatement module configured to remove one or more incompatible process step exhaust constituents from the second process flow.
Tanaka et al teaches the first pumping line (top line) includes fluidly connected therewithin a first abatement module 117 configured to remove one or more process step exhaust constituents from the second process flow.
The motivation for adding a second gas abatement module to the first line is to remove any of the second gas that might be in the first line as taught by Tanaka et al.
The motivation for making the second gas abatement module a pre-abatement module is to remove the second gas before the gas reaches the first abatement to prevent the second gas from interfering with the abatement of the first gas as taught by Tabata et al.
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add a second gas abatement module to the first gas line of Tabata et al as taught by Tanaka et al, and to make the second gas abatement module a pre-abatement module as taught by Tabata et al.
.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tabata et al and Tanaka et al as applied to claims 3 and 4 above, and further in view of Ohmi et al, US Patent 5,362,461.
Tabata et al and Tanaka et al differ from the present invention in that they do not teach the first pre-abatement module includes a fluorine removal agent of calcium carbonate or silicon.  
Ohmi et al teaches an etchant recovery apparatus that includes a fluorine removal agent of calcium carbonate.
The motivation for replacing the generic first pre-abatement module of Tabata et al and Tanaka et al with the etchant recovery apparatus of Ohmi et al is to provide a specific pre-abatement module and to recover and recycle the exhausted etchant as taught by Ohmi et al.
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the generic first pre-abatement module of Tabata et al and Tanaka et al with the etchant recovery apparatus of Ohmi et al.
Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited art teaches the technological background of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Jeffrie R Lund/Primary Examiner, Art Unit 1716